Citation Nr: 0718911	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-28 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Cox South Hospital, located in Springfield, 
Missouri, on November 12, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Medical Center of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a Board video conference hearing in March 2006.  

The appeal is REMANDED to the VA Medical Center.  VA will 
notify the appellant if further action is required on his 
part.  


REMAND

The veteran is asking VA to reimburse the cost of medical 
expenses incurred as a result of treatment he received from a 
private health care provider in November 2004.  Associated 
with the claims file is a copy of a December 2005 VA e-mail 
indicating that the claim had been approved and VA was paying 
the veteran's expenses.  In March 2006, the veteran submitted 
a statement wherein he wrote that at least part of his claim 
had been paid by VA.  It appears as if this claim has been 
granted but the Board is unable to affirmatively make that 
determination based on the evidence before it.  The Board 
finds the issue on appeal should be remanded in order to 
determine if, in fact, any issue remains in controversy.  

Accordingly, the case is REMANDED for the following action:

Determine if the claim has been granted.  
If the decision remains adverse to the 
veteran, prepare and issue a supplemental 
statement of the case setting out the 
evidence received and the pertinent 
developments which have occurred in the 
case since the statement of the case was 
issued and afford the veteran a 
reasonable period of time within which to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

